Devin, C. J., and Babnhill, J.,
considering the petition to rehear.
Consideration of the petition to rehear in connection with the opinion of this Court heretofore filed leads to the conclusion that the petition should be denied. It is not made to appear that any material fact or authority was overlooked. The opinion properly interpreted declares that the resolution adopted 18 July, 1950, by the Board of Education of Forsyth County, discontinuing the Old Richmond High School and transferring the high school students now residing in the Old Richmond District, was not in accord with the statute and is therefore void. But to the end that the Board might be free to proceed to remedy the alleged situation now existing in the Old Richmond District in respect to said high school, in the manner provided by statute and in accord with the opinion, the dissolution of the restraining order was affirmed. The result is that the defendant Board must abandon the action heretofore-taken, but may proceed, if so advised, under the statute and in accord with the opinion, unfettered by the restraining order issued.
Petition denied.